Title: To James Madison from Robert Fulton, 30 April 1812
From: Fulton, Robert
To: Madison, James


Dear Sir
New York April 30th 1812
I See a bill has passed for a second district Judge in this state, And as the necessity is great I beg leave to recommend that every thing reasonable be done to support the Madisonian interest, and that you recommend a Staunch friend to your interest to that office, to this end I call to your mind Mr Mathurin Livingston Soninlaw to Governor Lewis, who I believe is now in Washington, And beg of yo[u] to believe that this hint is given by me from no other motive than what I believe to be the interest of the Nation by mantaining your talents in office, for as you know for myself I want nothing.
The only Madisonian paper in this City the Public advertiser we are obliged to support by subscription, to which my part has been 250 for the Clinton interest gives all the patronage to the other papers: and they do every thing in their power to destroy the Public advertiser. The Post Master, the Collecter the district Judge, the Marshal, all give their printing and patronage to your enemies—yet the[y] live by the general government. Your friend for no other reason than a respect for your Virtues and talents
Robt Fulton
